      4:19-cr-00917-DCC         Date Filed 08/07/20         Entry Number 60   Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

United States of America,           )                 C/A No. 4:19-cr-00917
                                    )
v.                                  )
                                    )                  OPINION AND ORDER
Javon Ladonte Seward,               )
____________________________________)

       This matter comes before the Court on Defendant's [37] Motion to Suppress.             The

Government filed a Response in Opposition, and Defendant filed a Reply. ECF Nos. 40–41.

The Court held a hearing on the Motion on July 7, 2020. ECF No. 55. Following the hearing,

the Government filed a Supplemental Response in Opposition, and Defendant filed a

Supplemental Reply. ECF Nos. 58–59.

       There are two traffic stops at issue in this case.

       First, Defendant was stopped by the Andrews Police Department on August 8, 2019.

During the traffic stop, officers learned that Defendant's driver's license was suspended and that

the car was not insured. Therefore, officers arranged to have the car towed. Prior to the car

being towed, officers conducted an inventory search of the vehicle and located a Crown Royal

bag containing two sandwich bags filled with a white powdery substance. Additionally, officers

found two firearms in a bundle of clothing Defendant was holding immediately prior to being

arrested. Defendant contends that the Andrews Police Department does not have standardized

criteria for conducting inventory searches; therefore, Defendant seeks exclusion of the Crown

Royal bag and its contends.1 Defendant did not move to suppress the firearms, as they were not

located during an inventory search.

1

 At the hearing, the Government indicated that the white powder tested negative for controlled
substances.
                                                  1
      4:19-cr-00917-DCC         Date Filed 08/07/20      Entry Number 60       Page 2 of 5




       Second, on October 9, 2019, a Deputy with the Georgetown County Sheriff's Office

("GCSO") stopped Defendant for speeding.            During the stop, the Deputy learned that

Defendant's driver's license was suspended. The Deputy placed Defendant under arrest and

arranged for the vehicle to be towed. Prior to having the car towed, the Deputy and another

officer conducted an inventory search of the vehicle, during which they located a firearm with its

serial number removed.

       "'The Fourth Amendment generally requires police to secure a warrant before conducting

a search.'" United States v. Matthews, 591 F.3d 230, 234 (4th Cir. 2009) (quoting Maryland v.

Dyson, 527 U.S. 465, 466 (1999)).        However, there are several exceptions to the warrant

requirement. Id. One such exception is the inventory search doctrine. Id. "Police officers

frequently perform inventory searches when they impound vehicles or detain suspects." Id. at

235 (citations omitted). "For the inventory search exception to apply, the search must have

'be[en] conducted according to standardized criteria,' such as a uniform police department policy

and performed in good faith." Id. (quoting Colorado v. Bertine, 479 U.S. 367, 372 (1987))

(internal citations and quotations omitted). The existence of standardized criteria may be proven

by either written rules and regulations or testimony about standard practices. Id.

       Initially, the Court finds that both searches were performed in good faith; however,

Defendant raises valid issues with whether officers in each stop complied with standardized

criteria. As to the Andrews Police Department stop, the Court finds that the officers did not

comply with standardized criteria. The Andrews Police Department has a Model Policy and

Procedures Manual, which was introduced as evidence during the hearing. The Manual states:

       An officer may, pursuant to the Department's care-taking policy, conduct a
       routine warrantless inventory of the entire vehicle, reasonable to care-taking
       function, including the glove compartment and containers, of any lawfully
       impounded automobile. Warrantless inventories are justifiable means of

                                                2
      4:19-cr-00917-DCC        Date Filed 08/07/20     Entry Number 60        Page 3 of 5




       protecting the owner's property, protecting the Department against claims of lost
       or stolen property, and making sure that no weapons or other dangerous
       instruments fall into the hands of vandals or thieves.

Essentially, the Manual simply restates that the inventory search doctrine is an exception to the

warrant requirement. However, the Andrews Police Department does not have its own written

policies and procedures about how to conduct the inventory. Instead, the Manual contains an

insert, which is merely a copy of the GCSO inventory search criteria. Testimony at the hearing

indicated that officers are unfamiliar with the policies in the GCSO portion of the Manual, and

the Court finds that the inventory search of Defendant's vehicle by the Andrews Police

Department was not conducted pursuant to any specific criteria, much less a standardized

criteria.2 Accordingly, the Court grants Defendant's Motion as to the first traffic stop, and the

Crown Royal bag and its contents are excluded.

       As to the second stop, the GCSO does have written policies and procedures for

conducting an inventory search. The Policy states:

       The inventory should be conducted by two (2) deputy sheriffs, and the interior
       and exterior of the vehicle photographed. Non-evidentiary items of significant
       value found in the vehicle should be removed for safekeeping and afforded
       adequate security. Contraband or evidence found in the vehicle should be
       immediately seized and preserved in accordance with existing procedures
       governing the seizure of physical evidence. A receipt should be given for all
       items removed from the vehicle. If the doors, the glove compartment, the trunk,
       or any other containers therein are locked or otherwise sealed, great care should
       be taken to minimize damage to property while gaining access to conduct the
       inventory.

Here, the GCSO Deputy that initiated the traffic stop testified that he was familiar with the

GCSO inventory search policy. During his testimony, he stated that he believed his Sergeant

assisted in conducting the inventory; however, he acknowledged he was "not 100 percent sure."


2
 The Court notes that the officer who initiated the stop testified that his written report was
altered after he submitted it to his supervisors. No explanation was provided by the Government
for the alterations.
                                                 3
      4:19-cr-00917-DCC         Date Filed 08/07/20     Entry Number 60        Page 4 of 5




Thereafter, the Sergeant testified that he remained with Defendant while the Deputy conducted

the inventory search here. Additionally, the Deputy testified that there were no photographs

taken of the interior or exterior of the vehicle, which is a violation of the plain language of the

written policy.

       Although this case presents a close question, the Court finds that suppression is required.

The Policy states that "[t]he inventory should be conducted by two (2) deputy sheriffs" and

further requires that the interior and exterior of the vehicle be photographed. The Court finds

that two Deputy Sheriffs did not "conduct" the inventory search and further finds that no

photographs of the vehicle were taken. The Court understands that the practicalities of the

situation dictated that Defendant could not be left unattended; however, GCSO could have

dispatched another Deputy Sheriff to the scene to assist in the inventory search or the inventory

search could have been conducted after Defendant left the scene. Though there is case law

finding that the failure to comply with all aspects of an inventory search policy does not require

suppression, those cases are limited to situations where the policy was substantially complied

with or there were exigent circumstances not applicable here. See, e.g., ECF No. 58 at 1–2

(containing cases compiled by the Government). Here, the Deputy Sheriffs did not substantially

comply with the Policy. To allow the Government to use evidence obtained during the inventory

search would render the Policy meaningless. Accordingly, the Court grants Defendant's, and the

firearm seized by GCSO is suppressed.

                                        CONCLUSION

       For these reasons, Defendant's Motion to Suppress, ECF No. 37, is GRANTED.

       IT IS SO ORDERED.

                                                            s/ Donald C. Coggins, Jr.
                                                            United States District Judge

                                                4
     4:19-cr-00917-DCC        Date Filed 08/07/20   Entry Number 60   Page 5 of 5




August 7, 2020
Spartanburg, South Carolina




                                            5
